Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex parte Timothy Michael Strube                       Appeal from the County Court of Franklin
                                                      County, Texas (Tr. Ct. No. 08879).
No. 06-20-00051-CR                                    Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
                                                      Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Timothy Michael Strube, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 17, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk